FRED B. AND GEORGIA ELANE BERRY, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentBerry v. CommissionerNo. 1119-98United States Tax CourtT.C. Memo 2000-109; 2000 Tax Ct. Memo LEXIS 123; 79 T.C.M. 1776; March 29, 2000, Filed 2000 Tax Ct. Memo LEXIS 123">*123  Decision will be entered under Rule 155.  Rufus E. Wolff, for petitioners.Donald E. Edwards, for respondent.  Colvin, John O.COLVINMEMORANDUM FINDINGS OF FACT AND OPINIONCOLVIN, JUDGE: Respondent determined that petitioners have a $ 15,570 deficiency in income tax for 1995.The issue for decision is whether petitioners operated their farm and horse-breeding activity for profit in 1995. We hold that they did not.Section references are to the Internal Revenue Code in effect during the year in issue. Rule references are to the Tax Court Rules of Practice and Procedure.FINDINGS OF FACTA. PETITIONERSPetitioners lived in Roland, Arkansas, when they filed their petition. They have five grown children, three through previous marriages.Petitioner Elane Berry (Mrs. Berry) spent time on her grandparents' farm when she was a child. She bought a horse when she was 9. When she was 15, she raised a filly born to a mare that she had bought. She worked full time as an x-ray technician after she graduated from high school.Petitioner Fred Berry (Dr. Berry) graduated from Tulane University Medical School in 1949. He has practiced medicine since then. Dr. and Mrs. Berry2000 Tax Ct. Memo LEXIS 123">*124  were married in 1972. Dr. Berry could not work for 2 months in 1985 because he was ill. In 1991, Dr. Berry cashed in one of his retirement plans and received about $ 17,000.Dr. Berry and his sister inherited some apartment houses, which his sister managed, and mutual funds, which Dr. Berry managed. Dr. Berry's sister began liquidating the apartment houses around 1991. The amount Dr. Berry received is not stated in the record. In 1994, Dr. Berry liquidated some of the mutual funds in 1994, but he kept as much as possible because they were appreciating in value rapidly.Mrs. Berry worked part time as the office manager for Dr. Berry's surgical clinic until he closed the clinic in 1995. Dr. Berry has practiced medicine at the White River Rural Health Service since then. B. Petitioners' Farm1. STARTING THE HORSE-BREEDING ACTIVITYDr. and Mrs. Berry bought a 127-acre farm in Roland, Arkansas, in 1974 and moved to the farm in 1979. Petitioners grew soybeans in 1979 and started a horse-breeding activity in 1980 which they called Berry Lane Farm.2. RACKING HORSESPetitioners decided to breed racking horses. Racking horses and Tennessee walking horses have the same bloodlines. Tennessee2000 Tax Ct. Memo LEXIS 123">*125  walking horses walk with at least three feet on the ground, over- striding rear legs, a reaching motion in their front legs, and a nodding head. Racking horses walk with at least one foot on the ground, a folding motion in their front legs, and heads that are steadier than those of Tennessee walking horses.Petitioners decided to breed racking horses because they thought racking horses were increasing in popularity faster than any other kind of horse and were more affordable than Tennessee walking horses. In addition, Mrs. Berry believed that the training techniques used to develop a Tennessee walking horse's gait were cruel.3. ADVICE FROM OTHERSHeidi Haskins, a friend of petitioners who raised horses, recommended that they buy a broodmare in foal. Petitioners bought two broodmares in foal in 1980. However, petitioners did not have a plan for selling the colts born to those broodmares and had difficulty selling them.At a time not specified in the record, Mrs. Berry sought advice from Ann Yeiser (Yeiser), who published a racking horse magazine. Yeiser told Mrs. Berry that petitioners had received bad advice on what broodmares to buy and that they needed a better trainer. Yeiser2000 Tax Ct. Memo LEXIS 123">*126  suggested several trainers for petitioners to use, including Joe Dan Carter (Carter).Petitioners hired Carter to be their trainer in 1985. Carter has been a professional horse trainer since 1976. He bought a horse from petitioners, apparently in 1995 or later. On a date not stated in the record, Carter told petitioners that their horses would sell better if they bred famous Tennessee walking horses. Carter sold one of petitioners' horses for $ 24,000 in 1996.James Roberts (Roberts) is an analyst for the Tennessee Farm Bureau Federation. Mrs. Berry met him in 1988 or 1989. Roberts has shown racking horses since 1988. He was vice chairman of the Racking Horse Association's promotions committee in 1999. He has shown and has tried to sell petitioners' horses at events.On a date not specified in the record, Mrs. Berry asked Roberts for advice about raising horses and farming. Roberts advised Mrs. Berry to breed her horses with higher quality horses. He also advised her to train more of her horses as Tennessee walking horses. He advised her to reduce her farm expenses and to find better ways to market her animals.4. OPERATING THE FARM AND HORSE-BREEDING ACTIVITYMrs. Berry has managed2000 Tax Ct. Memo LEXIS 123">*127  petitioners' farm and horse- breeding activity since 1979. She supervises the farm's employees and does manual labor on the farm. Before 1995, Mrs. Berry worked part time for Dr. Berry. She could schedule her work at the office to accommodate her work at the farm. She worked on petitioners' farm and horse-breeding activity 60 to 70 hours per week in 1995. Dr. Berry worked on the farm only occasionally.Petitioners had one to five employees during each year from 1985 through the year in issue. The record does not state how many employees petitioners had at any one time.Mrs. Berry read magazines and journals about horses and took courses and seminars on breeding at the University of Tennessee at Murfreesboro. She learned how to artificially inseminate broodmares. She offered this service for a flat fee.In 1995, Mrs. Berry was a member of the Futurity Breeders Association, the Amateur Association, the Pleasure Association, and the Arkansas Racking Horse Association. Mrs. Berry rode a horse only once or twice in 1995.Mrs. Berry takes horses to a 9-day racking horse celebration held at Decatur, Alabama, every September, at which the Racking Horse Breeders Association selects the2000 Tax Ct. Memo LEXIS 123">*128  world champions for the year. Mrs. Berry usually enters horses in a 3-to-4-day show at Shelbyville, Tennessee, a 4-day spring celebration, and some 1- day horse shows. Mrs. Berry washes, grooms, and clips her horses and braids their manes for the shows, but she usually does not show the horses herself. Potential customers see petitioners' horses at shows.5. BOOKS AND RECORDS FOR THE FARM AND HORSE-BREEDING ACTIVITYMrs. Berry kept a disbursement journal and general ledger for the farm from 1981 through the year in issue. She also kept records of horses that she bought and sold and the births and deaths of horses on petitioners' farm. Petitioners had a separate bank account for their farm.6. THE NUMBER OF HORSES ON PETITIONERS' FARMPetitioners had the following numbers of horses on their farm: 1       BroodYear   Show   mares   Weanlings  Yearlings  2 Year  3 Year Stallions____   ____   _____   _________  _________  ______  ________________1980   1     2      0      0     0     0     01981   4     8      6      1     0     0     01982   4  2000 Tax Ct. Memo LEXIS 123">*129     8      8      6     1     0     11983   3     12      9      8     3     0     21984   4     16      9      7     7     3     21985   6     14      6      7     1     1     11986   2     10      4      5     1     0     11987   2     8      6      3     1     1     11988   4     7      5      5     2     0     11989   2     5      2      3     1     0     11990   2     5      5      2     1     1     11991   1     5      4      5     0     1     11992   1     5      4      4     4     0     11993   1     5      3      3     4     1     11994   1     6      4      3     3     3     11995   12000 Tax Ct. Memo LEXIS 123">*130      6      4      3     3     2     11996   0     6      5      3     3     1     11997   0     7      3      4     1     0     11998   0     13      9      4     3     0     17. THE NUMBER OF HORSES THAT PETITIONERS SOLDPetitioners sold the following numbers of horses from 1982 through 1998:           Total   Number   Highest     Year     sales    sold   sales price     ____     _____   _____   ___________     1982    $ 6,900    3    $ 5,000     1983      352    1      352     1984     16,170    13     3,700     19852000 Tax Ct. Memo LEXIS 123">*131      17,471    15     2,500 (twice)     1986     7,400    6     2,000     1987     4,260    4     1,260     1988     9,950    9     2,700     1989     2,000    2     1,500     1990     8,900    4     3,400     1991     5,000    2     3,800     1992     7,150    4     4,000     1993      750    1      750     1994     4,588    4     2,400     1995     4,905    4     2,400     1996     36,600    6   1 24,000     1997     6,300    2     3,600     1998     2,000    1     2,0008. PETITIONERS' INCOME FROM FARM PRODUCTS, HORSE SHOW PRIZES, STUD2000 Tax Ct. Memo LEXIS 123">*132  FEES, AND BOARDING FEESMrs. Berry usually entered horses in six to eight shows each year. Petitioners boarded horses for other people and provided stud services from 1982 through 1997. Petitioners received the following amounts of horse show prize money, stud fees, and fees for boarding horses:             Horse             show             prize    Stud    Boarding   Year    Total    money    fees     fees   ____    _____    _____    ____    ________   1982   $ 2,137   $ 471     -0-    $ 1,666   1983     402    117    $ 250      35   1984    1,423     50    1,050      323   1985    1,524     25    1,300      199   1986    2,250    -0-    1,850      400   1987    1,552    103    1,200      249   1988     400    -0-     400      -0-   1989    1,005    211     500      294   1990    3,227   1,343     9302000 Tax Ct. Memo LEXIS 123">*133       954   1991    3,957   2,331    1,054      572   1992    5,274   2,263    1,050     1,961   1993    8,935   1,634    2,250     5,051   1994    7,036   1,085    1,200     4,751   1995    6,607   1,765     400     4,442   1996    14,308   2,469    3,100     8,739   1997    17,253   3,350    5,100     8,803Petitioners received the following amounts of income from growing and selling grain (includes wheat and soybeans), pecans, and hay and from hauling horses:Year     Total     Grains     Pecans    Hay    hauling____     _____     ______     ______    ___    _______1981    $ 1,396      --       --   $ 1,396     --1982     6,494    $ 5,428      --    1,066     --1983     2,809     2,533      --     276     --1984     4,472     3,938      --     534     --1985     8,067     7,670      --   2000 Tax Ct. Memo LEXIS 123">*134    397     --1986      20      --       --      20     --1987     2,197     2,030      --     167     --1988    13,894     13,432     $ 120     342     --1989     8,703     6,851      --    1,852     --1990     2,150     1,329      --     821     --1991     9,514     8,295      --     527    $ 6921992    10,476     4,347      335     752    5,0421993    10,703     3,385      95    1,883    5,3401994    13,974     5,261      166     956    7,5911995     6,377     3,630      385    1,065    1,2971996     5,392     3,331      98    1,695     2681997     6,650     2,979      75    3,184     412C. THE RACKING HORSE ASSOCIATION REGISTRYThe Racking Horse Association maintains a registry of racking horses. It planned to close its registry around 1995 to limit the racking2000 Tax Ct. Memo LEXIS 123">*135  horses in the registry to those with a specific gait. D. Petitioners' Farm and Nonfarm Income and Farm LossesPetitioners had the following amounts of gross receipts and losses from their horse and farm activity from 1982 through 1997: 2              Farm             loss not     Farm loss    Reported       Gross     including    including    Schedule F  Year   receipts 1  depreciation   depreciation    loss  ____   ___________  ____________   ____________   __________  1982   $ 15,531     $ 75,980    $ 113,480     $ 115,186  1983    3,564      93,830     132,070      132,385  1984    22,015      91,922     131,341       N/A  1985    27,037  2000 Tax Ct. Memo LEXIS 123">*136      59,215     94,675      104,923  1986    9,670      52,846     58,096      81,077  1987    8,009      53,787     63,787      66,751  1988    24,244      32,145     35,595      39,340  1989    11,708      35,596     39,628      49,130  1990    14,277      36,458     40,348      50,360  1991    18,470      36,299     41,285      45,310  1992    22,900      32,516     38,209      42,535  1993    20,388      41,246     41,246      45,290  1994    25,598      39,309     43,178      45,845  1995    17,890      38,128     41,247      43,596      ______      ______     ______      ______1982-95 Total   241,301     719,277     914,185      861,728  1996    56,300      29,900     45,158      37,689  1997    30,203      39,116     39,116      42,5392000 Tax Ct. Memo LEXIS 123">*137        ______      ______     ______      ______1982-97 Total   327,804     788,293     998,459      941,956Petitioners reported on their income tax returns the following amounts of nonfarm income from 1982 through 1997:                 Pension    Nonfarm     Year     Wages     income    income     ____     _____     _______    _______     1982   $ 239,580         $ 260,552     1983    188,900          240,135     1984     N/A            N/A     1985    124,905          148,064     1986     93,500          107,521     1987    101,000          121,102     1988   2000 Tax Ct. Memo LEXIS 123">*138    70,000           78,497     1989     51,200    $ 38,492    101,178     1990     28,500    104,000    142,238     1991     54,000     47,000    116,373     1992    126,883     28,000    169,090     1993    119,700     24,500    157,815     1994    144,340          236,966     1995    139,390          154,309          _______    _______    _______     1982-95      Total  1,481,898    241,992   2,033,840     1996    144,854          152,416     1997    144,354          170,963         _________    _______   _________     1982-97      Total  1,771,106    241,992   2,357,219Nonfarm income includes wages and proceeds from the sale of investments and inherited property.OPINIONA. WHETHER PETITIONERS OPERATED THEIR FARM AND HORSE-BREEDING ACTIVITY FOR PROFIT IN 1995The issue for2000 Tax Ct. Memo LEXIS 123">*139  decision is whether petitioners operated their farm and horse-breeding activity for profit in 1995. A taxpayer conducts an activity for profit if he or she does so with an actual and honest profit objective. See Osteen v. Commissioner, 62 F.3d 356">62 F.3d 356, 62 F.3d 356">358 (11th Cir. 1995), affg. in part and revg. on other issues T.C. Memo 1993-519; Surloff v. Commissioner, 81 T.C. 210">81 T.C. 210, 81 T.C. 210">233 (1983); Dreicer v. Commissioner, 78 T.C. 642">78 T.C. 642, 78 T.C. 642">645 (1982), affd. without opinion 702 F.2d 1205">702 F.2d 1205 (D.C. Cir. 1983). In deciding whether petitioners operated their horse-breeding activity for profit, we apply the following nine nonexclusive factors: (1) The manner in which the taxpayer carried on the activity; (2) the expertise of the taxpayer or his or her advisers; (3) the time and effort expended by the taxpayer in carrying on the activity; (4) the expectation that the assets used in the activity may appreciate in value; (5) the success of the taxpayer in carrying on other similar or dissimilar activities; (6) the taxpayer's history of income or loss with respect to the activity; (7) the amount of occasional profits, if any, which are earned; (8) the financial2000 Tax Ct. Memo LEXIS 123">*140  status of the taxpayer; and (9) whether elements of personal pleasure or recreation are involved. See sec. 1.183-2(b), Income Tax Regs. No single factor controls. See 62 F.3d 356">Osteen v. Commissioner, supra; Brannen v. Commissioner, 722 F.2d 695">722 F.2d 695, 722 F.2d 695">704 (11th Cir. 1984), affg.  78 T.C. 471">78 T.C. 471 (1982); sec. 1.183-2(b), Income Tax Regs.Petitioners have the burden of proof. See Golanty v. Commissioner, 72 T.C. 411">72 T.C. 411, 72 T.C. 411">426 (1979), affd. without published opinion 647 F.2d 170">647 F.2d 170 (9th Cir. 1981).B. WHETHER WE SHOULD TREAT 1995 AS THE STARTUP YEAR OF PETITIONERS' FARM AND HORSE ACTIVITYPetitioners contend that we should treat 1995 as the startup year of their farm and horse activity because, in 1995, Mrs. Berry began to work full time on the farm, to supervise employees more closely, to organize activities better, and to repair and expand the barn to accommodate more broodmares. Petitioners contend that, even if they did not have a profit motive before 1995, they did in 1995.It is true that Mrs. Berry worked full time on the farm in 1995. However, we do not view Mrs. Berry's change to full time as the2000 Tax Ct. Memo LEXIS 123">*141  commencement of petitioners' farm and horse activity. The record does not show how much more time Mrs. Berry devoted to the farm in 1995 than in prior years. Mrs. Berry worked part time as Dr. Berry's office manager before 1995. She had a flexible schedule that allowed her to work on the farm when needed. Repairing and expanding the barn was not the commencement of petitioners' farm and horse activity because the barn had accommodated 16 broodmares before 1995. Petitioners' use of improved breeding stock after 1995 is not directly relevant to whether petitioners had a profit motive during 1995.Petitioners contend that their hay, stud, and horse boarding activities increased in 1995 and thereafter when Mrs. Berry worked on the farm full time. We are not convinced that their activities increased significantly or even at all in 1995 because petitioners' gross receipts in 1995 from (a) hay were less than in 1981, 1982, 1987, and 1993; (b) stud fees were less than from 1984 to 1987, the same as in 1988, and less than from 1989 to 1994; and (c) boarding fees were less than in 1993 and 1994.Petitioners contend that this case is like Feistman v. Commissioner, T.C. Memo 1982-306,2000 Tax Ct. Memo LEXIS 123">*142  affd.  718 F.2d 1110">718 F.2d 1110 (9th Cir. 1983), in which we held that a taxpayer changed a stamp and coin collecting hobby to a business. We disagree. During the years in issue, the taxpayer in Feistman undertook activities consistent with those of a retailer and inconsistent with those of a hobbyist. He (a) bought 100 first day covers for each new stamp issued, far more than he needed as a collector; (b) regularly displayed merchandise for sale at shows and swap meets; (c) received a business tax registration certificate with a "retail sales" classification; (d) bought and sold inventory; and (e) received authority from credit card companies to accept charges. The taxpayer in Feistman changed his activity in several respects that showed that he operated it for profit. Petitioners did not.We do not treat 1995 as the first year of petitioners' horse and farm activity.C. APPLYING THE FACTORS1. MANNER IN WHICH THE TAXPAYER CONDUCTS THE ACTIVITYMaintaining complete and accurate books and records, conducting the activity in a manner substantially similar to comparable businesses which are profitable, and making changes in operations to adopt new techniques or abandon unprofitable2000 Tax Ct. Memo LEXIS 123">*143  methods suggest that a taxpayer conducted an activity for profit. See Engdahl v. Commissioner, 72 T.C. 659">72 T.C. 659, 72 T.C. 659">666-667 (1979); sec. 1.183-2(b)(1), Income Tax Regs.Petitioners maintained a separate general journal and bank account for the farm. However, they did not have a written business plan, income projections, or profit plans. This suggests that they did not operate their farm and horse activity for profit. See Westbrook v. Commissioner, 68 F.3d 868">68 F.3d 868, 68 F.3d 868">873, 68 F.3d 868">878 (5th Cir. 1995) (no written business plan, financial projections, or estimates for return of capital), affg. T.C. Memo. 1993-634; Osteen v. Commissioner, T.C. Memo 1993-519; cf.  Phillips v. Commissioner, T.C. Memo 1997-128 (written financial plan not required for 32-horse farm where business plan evidenced by action).Petitioners contend that they had a business plan, which was for Mrs. Berry to work full time on the farm and for them to have at least 11 broodmares. We disagree. Petitioners did not credibly show how they intended to make the farm profitable. Petitioners had at least 11 broodmares in 1983, 1984, and 1985, and had some2000 Tax Ct. Memo LEXIS 123">*144  of their largest losses in those years.Petitioners contend that they spent cautiously in 1995, which shows that they had a profit objective. We are not convinced that petitioners spent cautiously in 1995. They spent less in 1989, 1990, 1991, and 1993 than they did in 1995. Also, petitioners' level of spending is inconsistent with their claimed business plan of having 11 good-quality broodmares. To comply with their business plan, it appears that petitioners needed to spend more to buy more broodmares. This factor favors respondent.2. THE EXPERTISE OF THE TAXPAYERS OR THEIR ADVISERSEfforts to gain experience, a willingness to follow expert advice, and preparation for an activity by extensive study of its practices may indicate that a taxpayer has a profit motive. See sec. 1.183-2(b)(2), Income Tax Regs.By 1995, Mrs. Berry had learned a lot about breeding and raising racking and Tennessee walking horses. People sought her advice about horse breeding. However, there is no evidence that Mrs. Berry sought or acquired expertise in the financial aspects of horse breeding.Petitioners contend that they consulted Carter, Roberts, and Yeiser as experts. There2000 Tax Ct. Memo LEXIS 123">*145  is no evidence that Carter or Yeiser advised petitioners how to make their farm and horse activity profitable. At a time not specified in the record, Roberts advised Mrs. Berry to cut her farm expenses, improve her marketing, concentrate on Tennessee walking horses, and increase and improve her broodmare bloodlines. There is no evidence that Mrs. Berry followed his advice, except to buy four broodmares with better bloodlines in 1998. Petitioners did not adequately seek and follow advice relating to the economic aspects of their horse activity. See Burger v. Commissioner, 809 F.2d 355">809 F.2d 355, 809 F.2d 355">359 (7th Cir. 1987), affg. T.C. Memo. 1985-523; Glenn v. Commissioner, T.C. Memo 1995-399, affd. without published opinion 103 F.3d 129">103 F.3d 129 (6th Cir. 1996); see also Golanty v. Commissioner, 72 T.C. 411">72 T.C. 432. This factor favors respondent.3. TAXPAYER'S TIME AND EFFORTThe fact that a taxpayer devotes much time and effort to conducting an activity may indicate that he or she has a profit objective. See sec. 1.183-2(b)(3), Income Tax Regs. Mrs. Berry spent long hours on the activity beginning in February 1995. This2000 Tax Ct. Memo LEXIS 123">*146  factor favors petitioners.4. EXPECTATION THAT PROPERTY USED IN THE ACTIVITY WOULD APPRECIATE IN VALUEA taxpayer may intend to make an overall profit when appreciation in the value of assets used in the activity is realized. See Bessenyey v. Commissioner, 45 T.C. 261">45 T.C. 261, 45 T.C. 261">274 (1965), affd.  379 F.2d 252">379 F.2d 252 (2d Cir. 1967); sec. 1.183-2(b)(4), Income Tax Regs. There is an overall profit if net earnings and appreciation are enough to recoup losses sustained in prior years. See 45 T.C. 261">Bessenyey v. Commissioner, supra.Petitioners concede that they did not expect their land or any asset other than their horses to increase in value but contend that the offspring of the higher quality broodmares that they bought after 1995 are worth more than those born in prior years. We disagree. Petitioners offered no evidence of the value of offspring of higher quality broodmares they bought after 1995. This factor favors respondent.5. TAXPAYER'S SUCCESS IN OTHER ACTIVITIESThe fact that a taxpayer previously engaged in similar activities and made them profitable may show that the taxpayer has a profit objective. See sec. 183-2(b)(5), Income2000 Tax Ct. Memo LEXIS 123">*147  Tax Regs. Mrs. Berry's work as office manager at her husband's clinic is not sufficiently similar to operating a farm and horse activity to indicate that she could do so successfully. This factor favors respondent.6. TAXPAYER'S HISTORY OF INCOME OR LOSSESA history of substantial losses may indicate that the taxpayer did not conduct the activity for profit. See 72 T.C. 411">Golanty v. Commissioner, supra at 427; sec. 1.183-2(b)(6), Income Tax Regs. A taxpayer may have a profit objective even if the activity has a history of losses, see Bessenyey v. Commissioner, supra 45 T.C. 261">45 T.C. 274, because losses during the initial stage of an activity do not necessarily indicate that the activity was not conducted for profit, see Engdahl v. Commissioner, 72 T.C. 659">72 T.C. 669; sec. 1.183-2(b)(6), Income Tax Regs. We have said that the startup phase of a horse- breeding activity may be 5 to 10 years for standard bred horses. See 72 T.C. 659">Engdahl v. Commissioner, supra.Petitioners have a long history of substantial losses in their farm and horse activity. Petitioners contend that they incurred losses due to unforeseen circumstances2000 Tax Ct. Memo LEXIS 123">*148  such as Dr. Berry's 2-month illness in 1985 and the reopening of the racking horse registry in 1997. We disagree. We are not convinced that Dr. Berry's illness in 1985 prevented petitioners from buying broodmares in 1992, 1993, 1994, and 1995, because in those years income from his medical practice had increased to more than $ 119,000, and he had additional income from other sources. Petitioners contend that the reopening of the racking horse registry in 1997 caused their losses in 1995. We disagree. Petitioners have offered no evidence about the reopening of the registry or how the reopening caused their losses in earlier years. This factor favors respondent.7. AMOUNT OF OCCASIONAL PROFITS, IF ANYSmall occasional profits with large continuous losses do not indicate that the taxpayer had a profit objective. See sec. 1.183- 2(b)(7), Income Tax Regs. Petitioners had gross receipts from selling pecans and grains, from providing stud services, and boarding and hauling horses. The record does not indicate the amount of expenses that were related to these activities. Even if those activities were profitable, those small amounts of receipts do not offset the large losses that petitioners2000 Tax Ct. Memo LEXIS 123">*149  had each year from 1980 to 1995. This factor favors respondent.8. FINANCIAL STATUS OF THE TAXPAYERThe receipt of a substantial amount of income from sources other than the activity, especially if the losses from the activity generate large tax benefits, may indicate that the taxpayer does not intend to conduct the activity for profit. See sec. 1.183-2(b)(8), Income Tax Regs. Petitioners had nonfarm income of $ 154,309 in 1995. Their nonfarm income exceeded their farm losses from 1980 to 1997. See Rinehart v. Commissioner, T.C. Memo 1998-205 (taxpayers lacked a profit objective where taxpayer earned between $ 166,000 and $ 170,000 per year during the years in issue). Petitioners' losses sheltered a large amount of their income in 1995. This factor favors respondent somewhat.9. ELEMENTS OF PERSONAL PLEASUREThe presence of recreational or personal motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit. See sec. 1.183-2(b)(9), Income Tax Regs. A taxpayer's enjoyment of an activity does not show that the taxpayer lacks a profit objective if the activity is, in fact, 2000 Tax Ct. Memo LEXIS 123">*150  conducted for profit as shown by other factors. See Jackson v. Commissioner, 59 T.C. 312">59 T.C. 312, 59 T.C. 312">317 (1972); sec. 1.183-2(b)(9), Income Tax Regs. However, if the possibility for profit is small compared to the possibility for gratification, the latter possibility may be the primary motivation for the activity. See White v. Commissioner, 23 T.C. 90">23 T.C. 90, 23 T.C. 90">94 (1954), affd. per curiam 227 F.2d 779">227 F.2d 779 (6th Cir. 1955). Petitioners point out that no person in their family rode horses for pleasure in the year in issue. However, Mrs. Berry testified that she has always enjoyed horses. This factor is neutral. D. ConclusionWe conclude that petitioners did not operate their farm and horse-breeding activity for profit in 1995 for purposes of section 183.  32000 Tax Ct. Memo LEXIS 123">*151  The record contains information about events that occurred after 1995, on which both parties rely. The post-1995 information shows that the pre-1995 pattern of activity and losses generally continued through 1998.  4 Our conclusion would be the same whether or not we considered post-1995 events.To reflect the foregoing,Decision will be entered under2000 Tax Ct. Memo LEXIS 123">*152  Rule 155.  Footnotes1. Petitioners' summary states that they had six broodmares in 1994. Petitioners do not explain why their records are inconsistent.↩1. Petitioners' next highest price in 1996 was $ 3,750.↩2. The amounts in the first three columns are from petitioners' financial records. The amounts in the last column are from petitioners' income tax returns.↩1. This column is the total income from paragraphs B-7 and B-8above.↩3. Some of petitioners' activities may have been for profit, such as those involving their crops and the hauling and boarding of horses. However, petitioners do not contend that they had more than one activity, and they have not provided any basis for us to decide the amount of their expenses that were related to activities that may have been for profit.↩4. Petitioners sold one horse for $ 24,000 in 1996. This appears to be an anomaly because the sales prices of all of the other horses that they sold after 1995 were similar to sales prices before 1995. Petitioners received the notice of deficiency in this case in 1997, and they expanded the number of higher quality broodmares in 1998. Petitioners' actions after 1997 may have been influenced by the pendency of this case and show little or nothing about their intent in 1995. See Taube v. Commissioner, 88 T.C. 464">88 T.C. 464, 88 T.C. 464">482 (1987); Lundquist v. Commissioner, T.C. Memo 1999-83; Brockenbrough v. Commissioner, T.C. Memo 1998-454↩.